IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


BANK OF AMERICA, N.A., SUCCESSOR        : No. 740 MAL 2014
BY MERGER TO BAC HOME LOANS             :
SERVICING, L.P., F/K/A                  :
COUNTRYWIDE HOME LOANS                  : Petition for Allowance of Appeal from the
SERVICING, L.P.,                        : Order of the Superior Court
                                        :
                  Respondent            :
                                        :
                                        :
           v.                           :
                                        :
                                        :
MATTHEW J. GIBSON,                      :
                                        :
                  Petitioner            :


                                    ORDER


PER CURIAM

     AND NOW, this 24th day of March, 2015, the Petition for Allowance of Appeal is

DENIED.